Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 1 of 21 PageID #: 1




                                         UNITED STATES DISTRICT COURT

                                        WESTERN DISTRICT OF LOUISIANA

                                                   LAFAYETTE DIVISION

TRAVIS CHRISTOPHER CORMIER                                                            :          CIVIL ACTION NO

VERSUS                                                                                :

CITY OF CROWLEY                                                                       :          MAGISTRATE:
OFFICER ASHLEE MCELROY
CHIEF ALLEN JAMES BROUSSARD
////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////
                                             COMPLAINT FOR DAMAGES
///////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////////
          The complaint of TRAVIS CHRISTOPHER CORMIER, hereinafter, sometime referred

to as Petitioner/Plaintiff, a person of full age and majority and domiciled in the Parish of Acadia,

State of Louisiana, with respect represents:


                                             PRELIMINARY STATEMENT


          This lawsuit arises out of an unprovoked and malicious beating perpetrated by an Officer

of the Crowley Police Department. Rather than abide by their obligations and responsibilities to

safeguard Cormier, Chef Allen James Broussard attempted to conceal McElroy’s actions

pursuant to an official policy of the Crowley Police Department to cover up this incident and

other incidents of serious misconduct and abuse. Defendant’s attempted to cover up their actions

by intimidation, obstructing official investigations, consistently destroying evidence and

impeding Cormier’s access to the court system.

          2.         The lawsuit seeks damages for: (1) the use of excessive force in violation of




                                                                     1
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 2 of 21 PageID #: 2




the Fourteenth Amendment to the United States Constitution; (2) the denial of access to the

courts in violation of the First and Fourteenth Amendments to the United States Constitution; (3)

the cover-up of the use of excessive force pursuant to an official policy of the Crowley Police

Department and the City of Crowley in violation of the Fourteenth Amendment to the United

States Constitution; (4) conspiring to and conducting the affairs of a legitimate enterprise

through malfeasance, committing the state law tort of intentional battery and intention infliction

of emotional distress.

                                         JURISDICTION


                                                 1.

        Jurisdiction is founded on 28 U.S.C. § 1331. The plaintiff further invokes jurisdiction of

this Honorable Court, under 28 U.S.C. § 1367 to adjudicate claims arising under the Laws of the

State of Louisiana including but not limited to Article 2315, et. seq., of the Louisiana Civil Code.

                                                VENUE


                                                 2.


       Venue lies in this Court under 28 U.S.C. § 1391 (b) (2), as the events giving rise to this

claim occurred within this judicial district.


                                          DEFENDANTS


                                                 3.


       Made Defendants herein are:




                                                  2
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 3 of 21 PageID #: 3




        A. OFFICER ASHLEE MCELROY, "sometimes hereinafter referred to as

MCELROY," a person of full age of majority who was at all times material here to employed as

a law enforcement officer by CITY OF CROWLEY, and acting in the course and scope of her

employment. Officer is sued individually and in his capacity as a police officer employed by

CITY.


        B.    CHIEF ALLEN JAMES BROUSSARD, “sometimes hereinafter referred to as

Broussard a person of the full age of majority who was at all times material here to CHIEF of

POLICE, Crowley Police Department, CITY OF CROWLEY, State of Louisiana, and was the

employer, supervisor and commanding officer of OFFICER McELROY. CHIEF ALLEN

JAMES BROUSSARD is sued in both his individual and official capacities. "Hereinafter

referred to as CHIEF."


        F.    CITY OF CROWLEY, a political subdivision, Municipal Corporation and/or

political entity with the capacity to sue and be sued. CITY OF CROWLEY was the employer of

CHIEF ALLEN JAMES BROUSSARD and OFFICER McELROY. "Sometimes hereinafter

referred to as CITY."


                                  STATEMENT OF FACTS


                                          INCIDENT


                                               4.


        On or about April 5, 2020, TRAVIS CHRISTOPHER CORMIER, was residing at 1213

Egan Highway, Egan Louisiana 70531. Hereinafter “CORMIER”.



                                               3
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 4 of 21 PageID #: 4




                                                  5.


       During the evening of April 5, 2020 CORMIER was arrested on outstanding warrants and

was placed under arrest and brought to the Crowley Police station for booking and processing.


                                                  6.


       It was alleged that CORMIER was at all time cooperative to the detaining officers and

did not pose an active threat to any person or officer in the police station.


                                                  7.


        On information and belief at all times, CORMIER was restrained in hand cuffs and was

physically unable to present a viable threat to McElroy or any other officer present at the scene.


                                                  8.


       Petitioner avers that at no time did MCELROY or any other officer advise CORMIER

that his behavior was causing a disturbance.


                                                  9.


       Suddenly and without provocation, MCELROY physically attacked, slammed, hit, struck

CORMIER knocking him unconscious. The attack was so violent as to cause a seizure.


                                                 10.

       Thereafter, in an attempted to cover up the unprovoked attack it is alleged that CHIEF

ALEN JAMES BROUSSARD did conspire to protect McElroy by destroying, hiding, altering

evidence of the attack.


                                                  4
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 5 of 21 PageID #: 5




                                                   11.


       CHIEF ALEN JAMES BROUSSARD was indicted by a Grand Jury empaneled to

investigate the incident in the matter entitled State of Louisiana vs. Allen James Broussard,

Docket No. 93208, as follows:


       COUNT 1: in that Allen James Broussard, did willfully and intentionally perform duties lawfully
       required of him in an unlawful manner, in violation of L.R.S. 14:134. (Malfeasance in Office-
       Felony)

       COUNT 2: in that Allen James Broussard, did willfully and intentionally perform duties lawfully
       required of him in an unlawful manner, in violation of L.R.S. 14: 134. (Malfeasance in Office-
       Felony)

       COUNT 3: in that Allen James Broussard, did willfully and intentionally perform duties lawfully
       required of him in an unlawful manner, in violation of L.R.S. 14:134. (Malfeasance in Office-
       Felony)

       COUNT 4: in that Allen James Broussard, did willfully, unlawfully, and intentionally tamper with
       evidence with the specific intent of distorting the results of a criminal investigation or
       proceeding which may reasonably prove relevant to a criminal investigation or proceeding with
       the knowledge that such act has, reasonably may, or will affect an actual or potential present,
       past, or future criminal proceeding, in violation of L.R.S. 14:130. I.A(I) (Obstruction of Justice
       Felony)

       COUNT 5: in that Allen James Broussard, did willfully, unlawfully, and intentionally tamper with
       evidence with the specific intent of distorting the results of a criminal investigation or
       proceeding which may reasonably prove relevant to a criminal investigation or proceeding with
       the knowledge that such act has, reasonably may, or will affect an actual or potential present,
       past, or future criminal proceeding, in violation of L.R.S. 14:130. I .A(I) (Obstruction of Justice
       Felony)

       COUNT 6: in that Allen James Broussard, did willfully, unlawfully, and intentionally ATTEMPT
       to injure public records by the intentional removal, mutilation, destruction, alteration,
       falsification, or concealment of any record, document, or other thing, filed or deposited by
       authority of law, in any public office or with any public officer, in violation of L.R.S.
       14:27(132). (Attempted First Degree Injuring Public Records-Felony) contrary to the form of
       the Statute of the State of Louisiana, in such cases made and provided, and against the
       peace and dignity of the same.


                                                    5
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 6 of 21 PageID #: 6



            DEFENDANT’S MAKE AN EFFORT TO COVER UP THE INCIDENT AND TO BLOCK AND
         TRUTHFUL INVESTIGATION OF THE INCIDENT THIS IS AN OFFICIAL POLICY OF THE CROWLEY
                                      POLICE DEPARTMENT

                                                      12.

        The acts described above are part of an institutional practice or custom, constituting an official

policy of the Crowley Police Department of covering up of instances of serious misconduct, especially

the use of excessive force, by officers, and of sanctioning repeated interference by chief and officers into

detainee’s ability to pursue their legal claims.

                                                    13.

        On information and belief, Defendants Broussard and City of Crowley had prior

notice of the propensity of its employees to cover-up excessive force by officers but took inadequate

steps to train and supervise these employees, correct their abuse of authority, or implement meaningful

procedures to discourage their unlawful abuse of power. The failure to properly supervise and/or train

the employees included the failure to properly instruct them in applicable provisions of Louisiana State

Law and proper investigative procedures.

                                                    14.

        On information and belief, Defendants tolerated, as

institutional policy, practice, or custom, or authorized and ratified the systematic pattern by their

employees of covering up the excessive use of physical force and destruction of evidence, with the

intention of and/or having the effect of depriving Cormier and other detainees of their rights and

privileges afforded them by the United States Constitution.

                                                    15.

        The effect of this policy was to encourage city employees, including Defendants Broussard and

McElroy, to use excessive force against detainees at the Jail and to destroy evidence of the impropriety.


                                                     6
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 7 of 21 PageID #: 7



In so doing, the policy contributed to the physical attack on Cormier and his resulting injury, as well

interfering with his access to the courts.

                                                    16.

        The practice or custom includes the following tactics by the Crowley Police Department,

which are used so frequently that they amount to an official policy of the City of Crowley:

                         a.      Responding to Cormier’s and other detainees’ complaints of
                                 misconduct, including excessive use of force, with inadequate
                                 investigations and grievance responses calculated to mislead
                                 the public and which show a deliberately indifferent attitude
                                 towards official misconduct;

                         b.      Providing no protection for internal investigators to conduct
                                 proper investigations of allegations of excessive force, but
                                 instead permitting harassment and intimidation of the
                                 investigators;

                         c.      Allowing officers being investigated for serious charges of
                                 excessive force to continue working;

                         d.      Failing to remove officers from assignments in which they come
                                 in contact with detainees while they are being investigated for
                                 serious charges such as the use of excessive force;

                         e.      Delaying investigations for months and even years, during
                                 which time the officers being investigated may receive
                                 promotions and may continue to work in situations where they
                                 are exposed to detainees, while the statute of limitations on
                                 criminal charges against the officers continues to run or expires;

                         f.      Providing no protection or incentives for employees who are
                                 witnesses to excessive force to cooperate with investigations by
                                 telling the truth about what they saw or to report instances of
                                 excessive force they learn about, and instead providing
                                 incentives for covering up excessive force;

                         g.      Creating an atmosphere where officers are discouraged from
                                 treating inmates’ injuries from excessive force promptly and
                                 adequately, from documenting the injuries appropriately, and
                                 from cooperating with investigations by telling the truth about

                                                     7
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 8 of 21 PageID #: 8



                                the injuries, and instead providing incentives for personnel to
                                cover up excessive force;

                        h.      Failing to support investigators who conduct competent,
                                thorough investigations and instead undermining their
                                authority by refusing to sustain recommended charges or
                                downgrading them; and

                        i.      Failing to provide serious punishment when charges of
                                excessive force are sustained but instead providing trivial
                                punishment that is not designed to act as a deterrent to the use
                                of excessive force and in fact does not deter it.




                     CAUSE OF ACTION-CIVIL RIGHTS VIOLATIONS
                                       OFFICER MCELROY
                                                   17.
        The allegations of paragraphs 1 through 16 are incorporated herein by reference.

                                                   18.

        As described above, the actions of Defendant McElroy in using excessive force and by assisting

in covering up the use of excessive force pursuant to an official policy of the Crowley Police Department

and City of Crowley were performed under color of state law, and violated Cormier’s rights guaranteed

under the Fourteenth Amendment to the United States Constitution.

                                                   19.

        The actions in covering up of acts of excessive force against Cormier were the direct and

proximate cause of serious and ongoing physical and psychological injuries to Cormier.

                                                   20.

        The conduct of McElroy was willful and exhibited a flagrant disregard for Cormier’s federally

secured due process rights. Accordingly, McElroy is liable to Cormier under 42 U.S.C. ' 1983.

                                                   21.


                                                    8
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 9 of 21 PageID #: 9




       MCELROY violated the Fourth and Fourteenth Amendments to the Constitution of the

United States and CORMIER’S right to be free from unreasonable searches and seizures and

utilizing un-necessary and excessive force.

                                                 21.


       The elements necessary to support an excessive force claim is that the petitioner suffered

significant injury and that the injury resulted from use of force that was excessive to the need and

excessive to that which was objectively reasonable under the circumstances.


                                                 22.


       MCELROY failed to adequately protect the interests of TRAVIS CHRISTOPHER

CORMIER causing both physical and mental injuries.


                                                 23.


       MCELROY failed to use adequate restraint in that he failed to provide adequate warnings

to TRAVIS CHRISTOPHER CORMIER as he was not acting in an erratic manner, nor was it

articulated that he was acting in a violent or threatening manner where MCELROY may have

feared for her safety.


                                                 24.


       MCELROY committed an intentional tort in attacking CORMIER.


                                                 25.


       MCELROY committed a second-degree battery in attacking CORMIER where the

physical attack prompted a loss consciousness.
                                                 9
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 10 of 21 PageID #: 10




                                                 26.


        On information and belief MCELROY has a history of excessive force when the

 circumstances do not warrant and this history was known by the Chief of Police.


                     CAUSE OF ACTION-CIVIL RIGHTS VIOLATIONS
                                 AGAINST THE POLICE CHIEF
                                                 27.
        The allegations of paragraphs 1 through 26 are incorporated herein by reference.

                                                 28.

        As described above, Defendant Broussard and McElroy exhibited a completely

 indifferent attitude towards Cormier’s ability to legitimately address complaints and grievances.

                                                 29.

        Defendant Broussard’s actions were performed under color of state law, and

 violated CORMIER’s due process rights under the Fourteenth Amendment to the United States

 Constitution, as well as his rights under the First Amendment to the United States Constitution.

 As a direct and proximate result of Defendant Broussard’s actions, Cormier was

 deterred in his attempt pursue his legal rights, and has suffered damages as a result.

                                                 30.

        The conduct of Broussard was willful and exhibited a flagrant

 disregard for CORMIER’s federally secured rights. Accordingly, this defendant is liable to

 Cormier under 42 U.S.C. ' 1983.

                                                 32.




                                                  10
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 11 of 21 PageID #: 11




        Under section 1983, supervisory officials are not liable for the actions of subordinates on

 any theory of vicarious liability.” “A supervisory official may be held liable ... only if (1) he

 affirmatively participates in the acts that cause the constitutional deprivation, or (2) he

 implements unconstitutional policies that causally result in the constitutional injury.”


                                                  33.


        To establish supervisor liability for constitutional violations committed by subordinate

 employees, the plaintiffs must show that the supervisor acted or failed to act with deliberate

 indifference to the violation of others' constitutional rights committed by their subordinates.

 Deliberate indifference requires “proof that a municipal actor disregarded a known or obvious

 consequence of his action.”


                                                  34.


        It is alleged that CHIEF has not sustained a complaint for excessive force and has never

 disciplined an officer for the use of excessive force. Further, in destroying evidence of the

 excessive force he as a “policy maker” is liable for the transgressions.


                                                  35.


        CHIEF made deliberate and conscious choices to endanger constitutional rights of the

 citizens of the community by allowing McElroy to remain on the force, by failure to implement

 policies to protect its citizens and for willful failure to perform his duties in a lawful manner.


                                                  36.




                                                   11
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 12 of 21 PageID #: 12




        CHIEF may incur personal liability for failure to screen for hiring, train or supervise

 when he had direct knowledge of a particular officer’s known propensity for the improper use of

 force, and where he knew of that propensity and intentionally manipulated evidence of the abuse

 of force.

                                                37.

        On information and belief CHIEF had personal knowledge of the aggressive behavior of

 MCELROY.


             OFFICIAL CAPACITY /MUNICIPAL LIABILITY UNDER MONNEL
                                                38.

        The allegations of paragraphs 1 through 37 are incorporated herein by reference.

                                                39.

        As described above, the actions of Defendants Broussard, McElroy and City of Crowley

 in covering up the use of excessive force by Defendants pursuant to an official policy of the

 Crowley Police Department and the City of Crowley were performed under color of state law,

 and violated Cormier’s rights guaranteed under the Fourteenth Amendment to the United States

 Constitution.

                                                40.

        The actions of Defendants Broussard, McElroy and City of Crowley in covering up

 of acts of excessive force against Cormier were the direct and proximate cause of serious and

 ongoing physical and psychological injuries to Cormier.

                                                41.

        The conduct of Defendants City of Crowley, Broussard and McElroy was willful


                                                 12
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 13 of 21 PageID #: 13




 and exhibited a flagrant disregard for Cormier’s federally secured due process rights.

 Accordingly, these defendants are liable to Cormier under 42 U.S.C. ' 1983.

                                                 42.

        Section 1983 applies to municipalities like the CITY OF CROWLEY when the execution

 of a government policy or custom inflicts the injury that the government as an entity is

 responsible.


                                                 43.


        The City of Crowley adopted a policy with the deliberate indifference to its known and

 obvious consequences and the municipality was the moving force behind the constitutional

 violation.


                                                 44.


        The City of Crowley is liable under Section 1983 where the municipal policy of hiring,

 supervision/discipline and firing was deliberately indifferent to the known and obvious

 consequences and where the official policy is the cause of the constitutional injury.


                                                 45.


        The City of Crowley acquiesced to the policies of the Broussard without properly

 supervising the discipline of its officer employees.




                                                  13
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 14 of 21 PageID #: 14



                                                46.


        The policy of excessive force was accepted by Broussard and which was implicitly

 encouraged by the City of Crowley. The tacit approval allowed Broussard and McElroy to act

 unreasonably without fear of repercussion.


                                                47.


        Municipal liability attached under section 1983 when there is no oversight and where the

 fundamental rights of the accused are disregarded.


                                                48.


        City of Crowley has liability under Section 1983 f o r f a i l u r e t o t r a i n i t s

 officers.     I n c a s e s o f inadequate training “only where the failure to train amounts

 to deliberate indifference to the rights of persons with whom the police come in

 contact,” and that deliberate indifference was the moving force of the violation of the

 plaintiff’s federally protected right.

                                              49.

        The need for more or different training was so obvious, and the inadequacies

 so likely to result in the violation of constitutional rights, as to amount to a municipal

 policy of deliberate indifference to citizens’ constitutional rights.




                                                14
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 15 of 21 PageID #: 15




                                     CAUSES OF ACTION


                                                50.


        Cormier has sustained permanent physical and psychological trauma, has

 suffered great pain and discomfort and continues to experience physical and psychological

 damage.

                                                51.

        As a direct consequence of these actions by Defendants, Petitioner was deprived of his

 life, liberty, and the pursuit of happiness when he suffered mental and physical injuries which

 were the result of excessive force and subsequent destruction of evidence.


                                                52.


        The constitutional rights of TRAVIS CHRISTOPHER CORMIER that were deprived

 were clearly established and well known to any reasonable person. The unreasonably excessive

 actions of MCELROY were unreasonable and intentional.


                                                53.


        The above violations and torts were committed as a result of the policies, customs and

 procedures of City of Crowley and Broussard, upon information and belief it was the policy,

 custom and practice of Defendant's, City of Crowley and Broussard, to inadequately screen, train

 and supervise their employee's, malfeasance in office, covering up or attempting to interfere with

 a lawful investigation.




                                                 15
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 16 of 21 PageID #: 16




                                                  54.


        Further, upon information and belief, the inadequate training and supervision was known

 by Defendants, previous to the actions taken by Defendants against TRAVIS CHRISTOPHER

 CORMIER.


                                                  55.


        The Defendants subjected TRAVIS CHRISTOPHER CORMIER to these deprivations of

 his rights, either intentionally or maliciously, or by acting with a reckless disregard for whether

 TRAVIS CHRISTOPHER CORMIER’s rights would be violated by their actions. Further, the

 individual Defendants had no reasonable basis for believing their conduct was lawful and as such

 are not entitled to qualified immunity.


                                                  56.


        The above-described conduct constitutes one or more violations of 42 USC 1983 et. seq.


                           CAUSE OF ACTION-STATE LAW CLAIMS


                                                  57.


        The excessive force and injury of TRAVIS CHRISTOPHER CORMIER by members of

 the POLICE and CHIEF was committed through gross acts and wanton negligence of

 OFFICERS as follows:


        A.      Using excessive force despite the fact that TRAVIS CHRISTOPHER CORMIER

 was not a threat to anyone;


                                                  16
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 17 of 21 PageID #: 17




          B.     Failing to control the situation without using excessive force;


          C.     Employing improper police procedures when un-necessarily, violently, and

 aggressively detaining TRAVIS CHRISTOPHER CORMIER.


          D.     Employing improper police procedures in their decision to use excessive force;


          E.     Employing improper police procedures in the investigation of the use excessive

 force;


          F.     Failing to do what they should have done and see what they should have seen to

 causing harm to TRAVIS CHRISTOPHER CORMIER;


          G.     The intentional torts of aggravated assault, false imprisonment and second

 battery;


          H.     Destruction of records necessary to preserve the investigation;


          I.     Malfeasance in office.


                                                   58.


          CITY OF CROWLEY is liable independently for its negligence in failing to monitor and

 properly approve of the hiring of officers, investigating excessive abuse claims, properly train

 and supervise its officers, failure to establish protocol for the internal investigation of police

 abuses, failing to monitor and discipline officers involved in excessive force claims.




                                                   17
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 18 of 21 PageID #: 18




                                                   59.


         The supplemental jurisdiction of the court is hereby involved pursuant to Section 1367 of

 Title 28 USC to assert the following causes of action. Petitioner incorporates al the allegations of

 the previous articles herein. The allegations herein including assault, battery, failure to provide

 medical attention, negligent and intentional infliction of emotional distress, cruel treatment, and

 constitutes violations of Petitioner's rights actionable under the laws of the State of Louisiana

 and were the proximate and legal causes of the injuries sustained by TRAVIS CHRISTOPHER

 CORMIER and Petitioner, entitling her to damages as are just in the premises.


                                   PERSONAL INJURIES


                                                 60.

         Plaintiff repeats and re-alleges the allegations in all the proceeding paragraphs as if set

 forth fully herein.


                                                 61.


         The injuries sustained by TRAVIS CHRISTOPHER CORMIER is a result of the sole,

 combined and/or solidary fault, vicarious liability, strict liability and/or negligence of Defendants

 and/or joint tortfeasor(s) and/or his/its/their or as principal(s), employer(s), agent(s),

 representative(s), servant(s), employee(s), associate(s), parent(s), subsidiary(s), lessor(s),

 lessee(s), insured(s), insured(s) and/or insurer(s) in violation of La. Civil Code Arts. 2315 et. seq.

 and LA R.S. 9:2800. As a result of the sole, combined and/or solidary fault, vicarious liability,

 strict liability and/or negligence of Defendants, TRAVIS CHRISTOPHER CORMIER, suffered

 general, including but not limited to physical pain and suffering, mental anguish and/or distress,

                                                   18
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 19 of 21 PageID #: 19




 fear, embarrassment, humiliation, loss of survivorship, past and future loss of income and/or lost

 wages, and other damages that will be shown at the trial hereof.


                                                    62.


            Plaintiff has suffered and/or will suffer general and/or special, including but not limited

 to, great inconvenience, frustration, humiliation, embarrassment, loss of enjoyment of life and

 society, loss of love and affection, loss of consortium, mental anguish and/or distress, past and

 future mental pain and suffering, loss of companionship, grief. Plaintiff also prays for attorney’s

 fees pursuant to 42 U.S.C. § 1988.


                                                    63.


            Petitioner, TRAVIS CHRISTOPHER CORMIER, respectfully represents that he is

 entitled to the following damages from Defendants who are liable (in solido or otherwise) as a

 result of the acts and misconduct alleged previously for:


            A.     Compensatory damages against Defendants and each of them, insolido, in the

 amount to be determined at the trial;


            B.     The cost of this action, including attorney's fees; and


            C.     Such other and further relief as this court may deem appropriate.


                                                    64.


            Petitioner, TRAVIS CHRISTOPHER CORMIER, requests trial by jury on all matters so

 triable.


                                                    19
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 20 of 21 PageID #: 20




                                                 65.


        Petitioner reserves the right to amend petition.


        WHEREFORE, Petitioner, TRAVIS CHRISTOPHER CORMIER, prays that the

 defendants be served in accordance with law, with a certified copy of this petition and duly cited

 to answer same and that after legal delays and due proceedings are had, that there be Judgment in

 favor of TRAVIS CHRISTOPHER CORMIER, against the Defendants, CITY OF CROWLEY

 CHIEF ALLEN JAMES BROUSSARD, OFFICER ASHLEE MCELROY , jointly, several and

 insolido for all sums that are due as allowed by law, including all court costs and expert fees,

 including legal interest thereon, until paid and for such other and further legal and equitable

 relief as the court may deem necessary, proper and reasonable.


        AND FOR ALL GENERAL AND EQUITABLE RELIEF.


                                                               RESPECTFULLY SUBMITTED:
                                                               J. CLAY LEJEUNE
                                                               ATTORNEY AT LAW, L.L.C.,

                                                               /s/ J. Clay LeJeune
                                                               ____________________________
                                                               J. CLAY LEJEUNE (NO. 26068)
                                                               POST OFFICE BOX 1919
                                                               CROWLEY, LA 70526
                                                               337-788-1505
                                                               337-788-1518 (FAX)
                                                               jclaylejeune@cox-internet.com




                                                  20
Case 6:21-cv-00884-RRS-PJH Document 1 Filed 04/03/21 Page 21 of 21 PageID #: 21




                                      21
